THE THIRTEENTH COURT OF APPEALS

                                   13-19-00380-CV


                      Juan Antonio Rivera and Luz Maria Rivera
                                         v.
                                 William McCaskill


                                   On appeal from the
                     267th District Court of Victoria County, Texas
                           Trial Cause No. 19-01-83907-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

September 12, 2019